DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 10/21/2021. Claims 27-50 are pending examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of U.S. Patent No. 11205106 Although the claims at issue are not identical, they are not patentably distinct from each other .
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 39-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
              Claim 39-50 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention because “the mechanical component” of claim 39 is lacking sufficient antecedent basis in the claim.

                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 27-29,40-41 are rejected under 35 U.S.C. 103 as being unpatentable over ( KIM;  Publication  No US 20160156200) in view of ( Miettinen;  Publication  No US 20190027009) .
As per claim 27, KIM discloses a method for operating a receiving apparatus, comprising:
 inducing a voltage in a receive circuit of receiving apparatus via a first wireless signal(The rectifier 230 in Fig.2&[0038] );  
closing, by a controller of the receiving apparatus, a switch thereby allowing energy to flow from the receive circuit to a Residual power collecting unit of the receiving apparatus (see Fig.2,5,6 &[0053-0054,0062-0066]); 
determining, by the controller, when an accumulated amount of energy dissipation by the Residual power collecting unit from the flowing energy exceeds a threshold value(see Fig.2,5,6 &[0053-0054,0062-0066]);  and 
opening, by the controller, the switch upon determining that the accumulated amount of energy dissipation by the Residual power collecting unit exceeds the threshold value(see Fig.2,5,6 &[0053-0054,0062-0066]); 
   KIM doesn’t explicitly disclose a mechanical component electrically connected to a circuit;
However, Miettinen teaches mechanical component of a security tag electrically connected to a circuit (Fig.6&[0075,0081])
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KIM and Miettinen by incorporating the electro-mechanical lock teaching of Miettinen into the method of KIM .
One skilled in the art would be motivated to modify KIM and Miettinen as described above in order to prevent an unauthorized removal of the battery, as taught by Miettinen [0006].

As per claim 28, KIM and Miettinen disclose the method according to claim 27, wherein the flow of energy is interrupted by opening the switch (KIM ,see Fig.2,5,6 &[0053-0054,0062-0066]).  
As per claim 29, KIM and Miettinen disclose The method according to claim 27, wherein the threshold value represents an upper safe operational limit of the mechanical component (KIM ,see Fig.2,5,6 &[0053-0054,0062-0066]). 
As per claim 40,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 28 as stated above.
As per claim 41,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 29 as stated above.

Claims 30,32,42,44 are rejected under 35 U.S.C. 103 as being unpatentable over                                      ( KIM;  Publication  No US 20160156200) in view of ( Miettinen;  Publication  No US 20190027009) in view of (Okayasu;  Publication  No US 5940001) .
As per claim 30, KIM and Miettinen do not explicitly disclose selectively opening the switch upon expiration of a pre-defined period of time starting from a time at which the switch was closed.  
However, Okayasu teaches selectively opening the switch upon expiration of a pre-defined period of time starting from a time at which the switch was closed (see col.6,Ln61-67,col.7,1-15).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KIM and Okayasu by incorporating the electro-mechanical lock teaching of Okayasu into the method of KIM .
One skilled in the art would be motivated to modify KIM and Okayasu as described above in order to continuously suppling the power to detection circuit.
As per claim 32, KIM and Miettinen disclose The method according to claim 27, wherein the release of the mechanical component is achieved by transitioning a pin from an engaged position to an unengaged position without any human assistance or mechanical assistance by a device external to the security tag (Miettinen Fig.6&[0075,0081]). 
As per claim 42,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 30 as stated above.
 As per claim 44,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 32 as stated above.

Claims 33-39,45-50 are rejected under 35 U.S.C. 103 as being unpatentable over                                      ( KIM;  Publication  No US 20160156200) in view of ( Miettinen;  Publication  No US 20190027009) in view of (Thomas;  Publication  No US 6778070) .
As per claim 33, KIM and Miettinen do not explicitly disclose the voltage is induced in the receive circuit via resonant inductive coupling between the external transmit circuit and the inductor of the receive circuit.  
However, Thomas teaches the voltage is induced in the receive circuit via resonant inductive coupling between the external transmit circuit and the inductor of the receive circuit (Figs,1-2&col.4, ln 56-67, col.5, Ln 1-31).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KIM and Thomas by incorporating the electro-mechanical lock teaching of Thomas into the method of KIM .
One skilled in the art would be motivated to modify KIM and Thomas as described above in order to power portable object when the electromagnetic field (nominal coupling conditions) are present.
As per claim 34, KIM, Miettinen and Thomas disclose the method according to claim 27, wherein an inductor in the receive circuit resonates with a capacitor when the switch is closed (Thomas ,see col.6, Ln 43-58, antenna coil 12 and capacitor 13 and transistor 16 Figs 2).  
As per claim 35, KIM , Miettinen and Thomas disclose The method according to claim 34, wherein the capacitor is tuned to a frequency that is the same as a frequency to which the external transmit circuit is tuned (Thomas ,col.3,Ln58-67, col.4,Ln33-47).  
As per claim 36, KIM, Miettinen and Thomas disclose the method according to claim 27, wherein the component of the objects is connected directly between the switch and a capacitor of the receive circuit (Thomas ,see rectifier 15); and  Miettinen teaches the mechanical component of the security tag (see Fig.6&[0075,0081])
As per claim 37, KIM, Miettinen and Thomas disclose The method according to claim 27, further comprising harvesting energy by the security tag when the switch is open (KIM [0041-0042]).  
As per claim 38, KIM, Miettinen and Thomas disclose The method according to claim 37, further comprising discontinuing energy harvesting by the security tag when the switch is closed (KIM [0041-0042,0054]).  
As per claim 39. KIM discloses a security tag, comprising: 
a receive circuit, operative to receive a first wireless signal and in response develop a voltage across the receive circuit (The rectifier 230 in Fig.2&[0038] ); 
a switch connected in electrical series with a side of the receive circuit (switch unit 260 in Fig.2&[0040]); 
Residual power collecting unit electrically connected across the switch and the receive circuit (Residual power collecting unit 250 in Figs.2,5,6&[0040]);
 a controller (the controller 210 in Fig.2,5,6&[0038] ); operative to: 
      selectively open and close the switch, thereby controlling energy flow from the receive circuit to the Residual power collecting unit (see Fig.2,5,6 &[0053-0054,0062-0066]); 
     upon closing the switch determine when an accumulated amount of energy dissipation by the Residual power collecting unit from the flowing energy exceeds a threshold value (see Fig.2,5,6 &[0053-0054,0062-0066]); 
; and 
   upon determining that the accumulated amount of energy dissipation by the Residual power collecting unit exceeds the threshold value, open the switch (see Fig.2,5,6 &[0053-0054,0062-0066]).
  KIM doesn’t explicitly disclose an electro-mechanical lock electrically connected a circuit;
However, Miettinen teaches an electro-mechanical lock electrically connected a circuit (Fig.6&[0075,0081])
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KIM and Miettinen by incorporating the electro-mechanical lock teaching of Miettinen into the method of KIM .
One skilled in the art would be motivated to modify KIM and Miettinen as described above in order to prevent an unauthorized removal of the battery, as taught by Miettinen [0006].

As per claim 45,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 33 as stated above.
As per claim 46,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 34 as stated above.
As per claim 47,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 35 as stated above.
As per claim 48,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 36 as stated above.
As per claim 49,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 37 as stated above.
As per claim 50,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 38 as stated above.
Allowable Subject Matter
Claims 31,43  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, 2nd paragraph and double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/            Primary Examiner, Art Unit 2687